Citation Nr: 1824027	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971, to include service in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board remanded the case in October 2015 and July 2017 for additional development and it now returns for further appellate review.  

The Board notes that additional evidence was received after the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's claims in the February 2018 supplemental statement of the case, to include VA treatment records dated from January 2017 to March 2018, and that he has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2017).  In this regard, such VA treatment records reveal the Veteran's ongoing monitoring of his bilateral hearing loss, a diagnosis previously of record.  Consequently, as such evidence is redundant and does not address whether the Veteran's diagnosed bilateral hearing loss and tinnitus are related to his active service, it is not relevant to the issues adjudicated herein and, therefore, no prejudice results to the Veteran in the Board proceeding with a decision at this time.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's left ear hearing loss and tinnitus pre-existed his entrance to active duty, and did not permanently increase in severity beyond the natural progression during active duty.

2.  Right ear hearing loss and tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1153, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1101, 1110, 1111, 1112, 1153, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C. 
§ 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In this regard, in Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
 § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the instant claim, in an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and, therefore, a chronic disease subject to presumptive service connection.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz s 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends his current bilateral hearing loss and tinnitus are a result of in-service noise exposure.  In this regard, he alleges that he was exposed to excessive noise from Howitzers in a nearby tank battalion, as well as from mortar and rocket explosions while stationed in Vietnam.  The Veteran further contends that he began experiencing hearing loss and tinnitus during service and such have continued to the present time.  As such, he contends that service connection for bilateral hearing loss and tinnitus is warranted.

The Veteran's service treatment records (STRs), which include his January 1969 and August 1971 Reports of Medical Examination and an accompanying January 1969 Report of Medical History that were completed at the time of enlistment and separation, respectively, reflect that clinical evaluations were normal in regard to his ears and drums.  STRs are negative for complaints, treatment, or diagnoses referable to bilateral hearing loss and/or tinnitus.  On audiological testing, the January 1969 report recorded the following auditory threshold findings in decibels at the following Hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10 
-5
5
5
LEFT
-5
-5
0
5
20




	

In this regard, prior to January 1, 1967, American Standards Association (ASA) units were utilized in audiograms conducted by the service department, and after December 31, 1970, International Standards Organization-American National Standards Institute (ISO-ANSI) units were utilized.  However, for service audiograms performed between January 1, 1967, and December 31, 1970, it is unclear whether ASA units or ISO-ANSI units were utilized.  Therefore, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In this regard, the January 1969 audiogram as converted to ISO-ANSI units is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
10
LEFT
10
5
10
15
25




	

On audiological testing, the August 1971 report recorded the following auditory threshold findings in decibels at the following Hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10 
5
x
5
LEFT
-5
-5
0
x
20






Here, such testing indicated that the Veteran did not have a hearing loss disability for VA purposes under ASA or ISO-ANSI standards.  However, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated at the time of discharge.  In this regard, the Board notes that he Veteran's DD-214 reflects that his primary MOS was Truck Master, reflecting potential noise exposure as among those listed in the Department of Defense's Duty Military Occupational Specialties (MOS) Noise Exposure Listing, and served in Vietnam.  Consequently, the Board acknowledges his in-service noise exposure.  

Post-service VA treatment records dated in October 2011 reveal that the Veteran complained of difficulty hearing his family when speaking in the car, and tinnitus, which did not affect his daily living.  At such time, the Veteran reported an onset of his bilateral hearing loss and constant bilateral tinnitus as more than ten years prior.  The assessment was right ear mild-severe sensorineural hearing loss at 1500-8000 Hertz, and left ear mild-profound sensorineural hearing loss at 1500-8000 Hertz.   A December 2011 VA treatment record notes that the Veteran participated in a group hearing aid orientation session.  Additional December 2011 VA treatment records indicate a diagnosis of sensorineural hearing loss combined type, and noted the Veteran's participation in a hearing aid evaluation session.  

In order to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus, he was afforded a VA examination in September 2009, with addendum opinions in November 2009, January 2016, July 2016, and July 2017.

At the September 2009 VA examination, the Veteran was noted to have bilateral hearing loss for VA purposes; however, the examiner could not provide any opinions as to an etiological link between the Veteran's service and his bilateral hearing loss and tinnitus as she did not have access to the Veteran's claims file. 

In November 2009, an addendum opinion was rendered by a different VA examiner after gaining access to the Veteran's claims file.  Here, the November 2009 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his military service. As rationale for the opinion, the examiner reported that the audiometric examinations completed during the Veteran's military service were the same, without an increased hearing loss, with a likely pre-existing hearing loss of the left ear at 6k Hz.  The examiner further reported the Veteran's left ear audiometric thresholds of 20 dB hearing loss at 4k Hz were consistent throughout his military service; and that it was not likely that audibility at 6k Hz changed or was made worse by his military service given that audibility at 4k Hz was stable.  Additionally, the examiner indicated that the Veteran's tinnitus was likely a pre-military service disability, and it was likely that temporary increases in tinnitus and temporary hearing loss secondary to noise during military service did occur and resolved.  The examiner further indicated the Veteran's current hearing levels, hearing loss, and tinnitus were likely secondary to many years of post-service occupational noise exposure levels rather than two years and seven months of military service.  In support of such conclusion, the examiner cited Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine (IOM), National Academy of Sciences, 2006.  

However, as the Board explained in its October 2015 remand, the November 2009 VA examiner failed to provide an adequate rationale for all opinions offered.  In this regard, the Board explained that the examiner opined that the Veteran's bilateral hearing loss and tinnitus were "likely pre-existing" his military service, but failed to specify the pre-existing conditions, state the degree of certainty required for pre-existing conditions, or offer an explanation or rationale for such determination.  The Board further explained that the examiner opined that the Veteran's bilateral hearing loss and tinnitus were the result of exposure to "many years of occupational noise exposure;" however, the Veteran had denied post-service noise exposure on multiple occasions.  Accordingly, the Board accords no probative weight to the above opinion.  

Following the October 2015 remand, an addendum opinion was rendered in January 2016 by the November 2009 VA examiner.  At such time, the examiner determined that the Veteran's bilateral hearing loss and tinnitus were not caused by, permanently aggravated by, or a result of military service.  The examiner indicated that the Veteran's left ear hearing loss and tinnitus clearly and unmistakably pre-existed  his entry into active duty, and there was clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during active duty.  As rationale for the opinion, the examiner indicated that the Veteran had left ear high frequency sensorineural hearing loss at 6k Hz and tinnitus (high frequency cochlear damage) prior to active military service.  Additionally, the examiner noted that the audiometric examinations completed during service were the same, without an increased hearing loss.  The examiner also noted that the Veteran's left ear audiometric thresholds of 20 dB with hearing loss at 4k Hz were consistent through service.  Furthermore, the examiner explained that the Veteran's current hearing loss and tinnitus were likely secondary to many years of post-service occupational noise exposure levels rather than two years and seven months of military service as there was no evidence of noise trauma through progress notes, consultations, examinations, or orders requesting "light duty" status secondary to acoustic trauma.  The examiner further explained that there was no stipulation of the Veteran's combat involvement, and occupational and recreational noise exposure levels were noted.  In support of his conclusions, the examiner cited Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine (IOM), National Academy of Sciences, 2006, in which the IOM concluded that, based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  

However, as the opinion focused solely on the Veteran's left ear hearing loss and tinnitus, the AOJ requested an additional addendum opinion regarding the nature and etiology of the Veteran's right ear hearing loss and tinnitus.  Subsequently, a July 2016 addendum opinion was offered by the November 2009 VA examiner.  At such time, the examiner found that the Veteran's right ear hearing loss and tinnitus were less than likely as not caused by or a result of military service.  As rationale for the opinion, the examiner noted that the Veteran's right ear hearing was normal prior to, during, and/or shortly following active military service.  Additionally, the examiner indicated that there was no evidence within the Veteran's STRs of any acoustic trauma, such as orders of "light duty" status, nor constant pathologic tinnitus.  The examiner further indicated that the Veteran's August 1971 separation examination shows his right ear hearing levels as very normal.  The examiner also noted that the Veteran reported a hearing loss onset of ten years prior during an October 2011VA consultation, which was approximately 30 years following service.  He again cited to the aforementioned IOM study that found that there is no sufficient scientific basis for the existence of delayed-onset hearing loss, and a 1991 study for the same proposition. 

However, as the Board explained in its July 2017 remand, in the January 2016 and July 2016 addendum opinions, the VA examiner failed to accept the Veteran's acknowledged in-service noise exposure as directed in the October 2015 remand when he noted that there was no evidence of acoustic trauma.  

Additionally, with respect to the January 2016 addendum opinion, the Board explained that the notation of occupational noise exposure described by the VA examiner was not consistent with the evidence of record as it appeared that the examiner was relying on a September 2009 VA examination report that included an occupational noise exposure notation of "unprotected citrus business."  Here, the Board indicated that, at his July 2015 Board hearing, the Veteran testified that, after service, he got into the fruit business, growing oranges, and had a crew.  As such, did not actually do the work and was not exposed to any loud noises at such time.  Rather, the only loud noise he was exposed to was during his active military service in Vietnam.  

Furthermore, with respect to the July 2016 addendum opinion, the Board explained that the VA examiner failed to consider the Veteran's lay statements regarding the incurrence of his claimed hearing loss and tinnitus as directed in the October 2015 remand when he noted that there was no evidence within the Veteran's STRs of constant pathologic tinnitus as the Veteran had previously reported that the ringing in his ears began during his active military service in Vietnam.  

Moreover, the Board explained that, while the VA examiner cited medical literature from 1991 and 2006 for the proposition that there was no sufficient scientific basis for the existence of delayed-onset hearing loss, more recent medical literature appeared to suggest that the opposite may be true.  Here, the Board reported that a line of research conducted by Dr. Sharon G. Kujawa, indicated, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  

Accordingly, the Board accords no probative weight to any of the above opinions.  Furthermore, in light of such deficiencies, the Board remanded for an addendum opinion, which was rendered in July 2017.   At such time, the examiner found that there was clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss and/or tinnitus did not undergo an increase in the underlying pathology during service.  As rationale for the opinion, the examiner reported that there was not a statistically significant shift in hearing for the worse in the Veteran's left ear when comparing his enlistment to exit audiograms.  In support of such conclusion, the examiner cited Test Re-test Variability: Stuart Senstrom Tompkins et al, Audiology, 30, 82-90, 1991, "[c]onsidering the presently employed clinical test procedures, as was investigated in this study, an audiologist would have to see a change in audiometric test-retest threshold of approximately 10-15 dB at more than one adjacent frequency to be 95% confident that the different did not occur as a result of variability due to measurement error.  Consequently, a large change in hearing sensitivity must occur before it can be detected."

The July 2017 VA examiner further found that it was less likely than not that the Veteran's right ear hearing loss and/or tinnitus had its onset in service, or was otherwise related to any incident of service, to include his acknowledged in-service noise exposure as a result of his rating as a truck driver and service in the Republic of Vietnam.  As rationale for the opinion, the examiner reported that the Veteran was released from active duty with normal hearing bilaterally and without a statistically significant shift in thresholds for the worse when comparing his entrance to exit audiograms.  The examiner further reported that such suggested that the Veteran's otologic conditions occurred after active duty.  In support of such conclusion, the examiner cited Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine (IOM), National Academy of Sciences, 2005, in which the IOM concluded that, based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  Here, the examiner noted that more recent animal studies had suggested the possibility of delayed-onset of hearing loss following noise exposure; however, there were inherent risks in basing conclusions solely on animal studies at such time.  The examiner further noted that although the definitive studies to address such issue had not yet been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occurred.  

Furthermore, the July 2017 VA examiner found that it was less likely as not that the Veteran's right ear hearing loss and/or tinnitus manifested within one year of his service discharge in December 1971.  As rationale for the opinion, the examiner reported that the Veteran's lay statement that his bilateral hearing loss and tinnitus had their onset during service was refuted by the audiometric evidence that showed normal hearing bilaterally; therefore, his statement about onset was not considered accurate.  The examiner further reported that the audiometric evidence found in the Veteran's STRs did not support noise-induced hearing loss with which to draw a nexus to the Veteran's past or current complaints of tinnitus.  

Finally, the July 2017 VA examiner noted that the July 2017 Board remand suggested that the term "acoustic trauma" and exposure to hazardous noise levels were synonymous terms.  Here, the examiner explained that, as referenced by the previous VA examiner, acoustic trauma was the presence of a known physical injury to the auditory system (tympanic membrane, ossicles, and/or inner ear) that was caused by exposure to loud noise.  The examiner further explained that the comment by the previous examiner that there was no evidence of acoustic trauma was based on such definition.  The examiner indicated that it was not in question that the Veteran was exposed to hazardous noise levels which could have caused acoustic trauma; however, not all individuals experienced acoustic trauma when exposed to hazardous noise levels, as evidenced by the presence of normal hearing by the Veteran upon release from active duty.  

With respect to the Veteran's left ear hearing loss and tinnitus, as stated previously, his January 1969 Report of Medical Examination does not show a hearing loss disability as defined by VA regulations and is negative for a notation of tinnitus.  Consequently, the presumption of soundness attaches and may only be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  In the instant case, the Board finds that such presumption of soundness is rebutted and the Veteran's left ear hearing loss  and tinnitus was not aggravated by service.

As an initial matter, the July 2017 VA examiner opined that there was clear evidence that the Veteran's left ear hearing loss and tinnitus existed prior to service.  Furthermore, such opinion is supported by the January 1969 audiogram.  Additionally, the same examiner found that such pre-existing disorder clearly and unmistakably was not aggravated by service.  In this regard, the Board notes that the contemporaneous evidence of record supports the July 2017 VA examiner's opinion.  Specifically, on his August 1971 separation examination, clinical evaluation of his ears and drums were normal.  Furthermore, the July 2017 VA examiner found that the Veteran's current left ear hearing loss and tinnitus, which clearly and unmistakably existed prior to service, clearly and unmistakably did not undergo an increase in its underlying pathology during service.  The examiner reasoned that there was not a statistically significant shift in hearing for the worse in the Veteran's left ear when comparing his enlistment to exit audiograms.  

The Board places great probative weight on the July 2017 VA examiner's opinion that: (1) there was clear and unmistakable evidence that the Veteran's left ear hearing loss and tinnitus existed prior to service and was clearly and unmistakably was not aggravated by service; (2) the Veteran's right ear hearing loss and tinnitus did not have their onset in service, or were otherwise related to any incident of service; and (3) the Veteran's right ear hearing loss and tinnitus did not manifest within one year of his service discharge in December 1971.  Specifically, with regard to the above opinions, such were predicated on a full review of the record, to include the Veteran's statements, his STRs, and post-service records.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran; provided a complete rationale, relying on and citing to the records reviewed; and the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that he is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

With respect to the Veteran's left ear hearing loss and tinnitus, although he is competent to report the presence of such prior to, during, and since service, the Board finds that he is not competent to offer an opinion as to whether his left ear hearing loss and tinnitus was aggravated during service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that hearing loss and tinnitus has worsened beyond the natural progression as a result of any instance of the Veteran's military service involves knowledge of the impact of such activities on the internal structure of the ear.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as to whether his left ear hearing loss and tinnitus was aggravated as a result of his military service and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

With respect to the Veteran's right ear hearing loss and tinnitus, although he sincerely believes that such disorders were caused by his service, these are complex medical matters requiring training and experience which the Veteran does not possess.  Specifically, while the Veteran is competent to report the presence of tinnitus, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiologies of right ear hearing loss and tinnitus and whether the symptoms of such disorders he experienced in service or following service are in any way related to his current diagnoses, such falls outside the realm of common knowledge of a lay person.  See Jandreau (lay persons not competent to diagnose cancer); see also Woehlaert. Thus, the Board accords no probative weight to the Veteran's lay assertions regarding the etiologies of his right ear hearing loss and tinnitus. 

Furthermore, the Board notes that the Veteran has indicated in written correspondences that he began experiencing hearing loss and tinnitus during service and that such have continued to the present time.  However, with respect to the Veteran's right ear hearing loss, his STRs are negative for any notation of hearing loss, and the first diagnosis of such disability was at the September 2009 VA examination; approximately 38 years after discharge from service.  Moreover, there is no competent evidence relating his complaints of right ear hearing loss and tinnitus to diagnoses of such within his first post-service year.  

In fact, the highly probative July 2017 VA opinion found that the Veteran's lay statement that his bilateral hearing loss and tinnitus had their onset during service was refuted by the audiometric evidence that showed normal hearing bilaterally; and therefore, his statement about onset was not considered accurate.  Such opinion further found that the audiometric evidence found in the Veteran's STRs did not support noise-induced hearing loss with which to draw a nexus to the Veteran's past or current complaints of tinnitus.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In conclusion, the Board finds that there is clear and unmistakable evidence that the Veteran's left ear hearing loss and tinnitus pre-existed his entrance to active duty, and did not permanently increase in severity beyond the natural progression during active duty, and right ear hearing loss and tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  Therefore, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


